Exhibit 10.19 EMPLOYMENT CONTRACT (Fixed Term) Party A: Arki (Beijing) E-commerce Technology Co., Ltd. Party B: Yao, Dong Date: March 1, 2008 Produced by the Beijing Municipal Labor and Social Security Bureau In accordance with the People's Republic of China Labor Law, People's Republic of China Labor Contract Law, and relevant laws and regulations, and on the basis of equality and willingness, the Parties have mutually agreed to execute this Contract and to abide by the following terms and conditions. I. BACKGROUND OF THE PARTIES 1. Party A: Arki (Beijing) E-commerce Technology Co. Ltd. Legal Representative (Person in Charge) or Agent: Gao, Jianmin Registered Address: 2503B05 China Central Place, No. 77, Jianguo Road, Chaoyang District, Beijing Business Address: 2503B05 China Central Place, No. 77, Jianguo Road, Chaoyang District, Beijing 2. Party B: Yao, Dong Gender: Male Household Type (non-agricultural or agricultural): non-agriculture ID Card No.: 120222197811073114 Other valid certificate name: No.: Start Date of Employment at Party A: March 1, 2008 Home Address: 11-1-401 Jingtian Apartments Chenchang Road, Beichen District, Tianjing Zip code: 300134 Residential Address in Beijing: China Central Place, Chaoyang District, Beijing Zip code: 100025 Registered Permanent Residence: Tianjin (City) Beichen District (Town) Street (Village) II. TERM OF THE CONTRACT 3. This Contract is a fixed term employment contract. This Contract enters into effect on March 1, 2008, and the probation period ends on May 1, 2008. The Contract shall expire on March 1, 2013. 2 III. JOB CONTENT AND LOCATION 4. Party B agrees to assume the position of Network Director (post) according to
